Head, Presiding Justice.
With reference to consideration, the contract recites: “In consideration therefor, Company shall open the coin boxes of such equipment weekly at which time Company shall receive the first $ , and, thereafter, any remaining moneys shall be divided equally between Company and Proprietor.” Under the rulings of this court in George v. Cigarettes Service Corp., 219 Ga. 189 (132 SE2d 80), the contract by its terms is too uncertain, vague, and indefinite to authorize the grant of the relief sought, or any relief. The defendant’s general demurrers were properly sustained.

Judgment affirmed.


All the Justices concur.